423 F.2d 1202
Victoria DE PASQUALE, Plaintiff and Appellant,v.FIRST WESTERN SAVINGS & LOAN ASSOCIATION, a NevadaCorporation, and First Title Insurance Company, aNevada Corporation, Appellees.
No. 24235.
United States Court of Appeals, Ninth Circuit.
March 12, 1970, Rehearing Denied April 14, 1970.

John W. Bonner (argued), Las Vegas, Nev., for appellant.
John Peter Lee (argued), Las Vegas, Nev., for appellee.
Before CHAMBERS, KOELSCH and TRASK, Circuit Judges.
PER CURIAM:


1
The order of the federal district court dismissing the action with prejudice is affirmed.


2
The principle of res judicata is clearly applicable.  Plaintiff-appellant has gone to the state courts of Nevada twice, and lost both in the trial court and in the Supreme Court of Nevada.  The result of the first hearing in the Supreme Court is found in De Pasquale v. First Title Insurance Co., 84 Nev. 490, 444 P.2d 382.


3
Plaintiff-appellant is correct that Nevada has never decided an issue of forgery she tendered there, but Nevada did decide that First Western's trust deed (mortgage) was valid as against plaintiff-appellant's interest in the property.  It simply did it on an adequate ground other than the alleged forgery.


4
We find appellant's contention of a variance in parties to be insubstantial.  The parties here were all in the first Nevada state action.


5
We conclude that appellant really attempts to present on the federal side the same issues tendered on the state side.